[exhibit1012formof2017sim001.jpg]
1 Exhibit 10.12 2017 TIME-BASED RESTRICTED STOCK UNIT AGREEMENT Company: Simpson
Manufacturing Co., Inc. Recipient: The recipient’s name (the “Recipient”) is set
forth on the Recipient’s online award acceptance page on Morgan Stanley Smith
Barney’s StockPlan Connect website (the “Acceptance Page”) at
https://www.stockplanconnect.com, which is incorporated by reference to this
Agreement. The Number of Shares of Common Stock Subject to RSUs Granted
Hereunder (the “RSU Shares”): The aggregate number of shares of Common Stock as
stated on the Acceptance Page. The Effective Date of the Award (the “Award
Date”): A date in 2017 as determined by the Committee in its absolute discretion
and as set forth on the Acceptance Page. The Date the RSU Shares Start To Vest
(the “Vesting Start Date”): A date subsequent to the Award Date as determined by
the Committee in its absolute discretion and as set forth on the Acceptance
Page. Vesting Schedule (the “Vesting Schedule”): One fourth of the RSU Shares
will vest on each of the Vesting Start Date and the first, second and third
anniversaries of the Vesting Start Date; provided, however, that if any of such
dates falls on a weekend or federal holiday, the applicable one fourth of the
RSU Shares shall vest on the immediately following business day.1 Vesting Period
(the “Vesting Period”): A period beginning on the Vesting Start Date, and ending
on the third anniversary of the Vesting Start Date; provided, however, that if
such anniversary date falls on a weekend or federal holiday, such period shall
end on the immediately following business day.2 This TIME-BASED RESTRICTED STOCK
UNIT AGREEMENT (this “Agreement”) is made as of the Award Date stated on the
Acceptance Page by and between Simpson Manufacturing Co., Inc., a Delaware
corporation (the “Company”), and the Recipient named on the Acceptance Page,
with reference to the following facts: Capitalized terms used and not otherwise
defined in this Agreement have the meanings ascribed to such terms in the
amended and restated Simpson Manufacturing Co., Inc. 2011 Incentive Plan
effective on April 21, 2015 (as amended from time to time, the “Plan”). The
Board has delegated to the Committee all authority to administer 1 For example,
if the Vesting Start Date is determined by the Committee to be February 15,
2017, then 1/4 of the RSU Shares will vest on each of February 15, 2017,
February 15, 2018, February 15, 2019 and February 18, 2020 (because February 15,
2020 falls on a Saturday and February 17, 2020 is a federal holiday, President’s
day, the immediately following business day is February 18, 2020) and the
Vesting Period should be from February 15, 2017 to February 18, 2020. 2 See
footnote 2, supra.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim002.jpg]
2 the Plan. The Committee has determined to grant to the Recipient, under the
Plan, time-based Restricted Stock Units (the “RSUs”) with respect to the RSU
Shares stated on the Acceptance Page. To evidence the RSUs and to set forth the
terms and conditions thereof, the Company and the Recipient agree as follows: 1.
Confirmation of Grant. (a) The Company grants the RSUs to the Recipient and the
Recipient agrees to accept the RSUs and participate in the Plan, effective as of
the Award Date. As a condition of the grant, this Agreement and the RSUs shall
be governed by the terms and conditions of the Plan and shall be subject to all
applicable policies and guidelines of the Company, including the Company’s
compensation recovery policy. (b) The RSUs shall be reflected in a bookkeeping
account maintained by the Company through the date on which the RSUs become
fully vested pursuant to section 2 or are forfeited pursuant to section 3. If
and when the RSUs become fully vested pursuant to section 2, and on the
satisfaction of all other conditions applicable to the RSUs, the RSUs not
forfeited pursuant to section 3 shall be settled in the number of shares of
Common Stock as provided in section 1(d) and otherwise in accordance with the
Plan. (c) The Company’s obligations under this Agreement shall be unfunded and
unsecured. No special or separate fund shall be established therefor and no
other segregation of assets shall be required or made with respect thereto. The
rights of the Recipient under this Agreement shall be no greater than those of a
general unsecured creditor of the Company. (d) Except as otherwise provided in
this Agreement and the Plan, the RSUs shall be settled by the issuance and
delivery of the RSU Shares, or as provided in this Section 1(d), by cash or a
combination thereof (as determined by the Committee in its sole discretion),
within sixty days after the RSUs have vested pursuant to section 2 subject to
satisfaction of any other terms and conditions applicable to the RSUs; provided,
however, that to the extent the Committee determines that any of the RSUs are
subject to Code section 409A, to the extent necessary to comply with Code
section 409A, no distribution or payment of any amount under such RSUs shall be
made until the earliest of the date (i) set for such RSUs to vest according to
the Vesting Schedule (a time or fixed schedule specified for the purpose of Code
section 409A), (ii) of the Recipient’s “separation from service” (as defined in
Code section 409A), (iii) of the Recipient’s death, or (iv) when the Recipient
becomes “disabled” (as defined in Code section 409A); and further provided that,
the number of the RSU Shares issued or delivered (or for which a cash payment is
made) to the Recipient in any calendar year, together with the number of shares
of Common Stock issued or delivered (or for which a cash payment is made) to the
Recipient in the same calendar year under any other RSU Awards, shall not exceed
the annual maximum aggregate number of shares of Common Stock issuable or
deliverable under RSU Awards as set forth in the Plan that is effective at the
time of the issuance or delivery of (or making a cash payment for) the RSUs.
Notwithstanding the foregoing, to the extent the Committee determines that any
of the RSUs are subject to Code section 409A and the Recipient is a Specified
Employee3 on the date of his or 3 The determination of whether the Recipient is
a Specified Employee will be made annually by the Committee or its delegate
pursuant to Code section 409A for the 12-month period ending every December 31st
(the “Specified Employee Identification Date”). The Committee’s determination
shall be final and binding on the Recipient. If the Recipient was determined by
the Committee as a Specified Employee at any time during such 12-month period
ending on the Specified Employee Identification Date, he or she shall be
considered a Specified Employee for the 12-month period commencing on the
February 1st immediately following the Specified Employee Identification Date
(i.e., from February 1st to the following January 31st), even if he or she is no
longer employed or engaged by the Company on or after the Specified Employee
Identification Date. For the purposes of this section 1(d), a “Specified
Employee” shall mean: • the Recipient owns 5% or more of all outstanding Common
Stock; • the Recipient owns 1% or more of all outstanding Common Stock and has
an annual compensation of more than $150,000; and/or • the Recipient is among
the top 50 most highly-compensated officers of the Company and the Subsidiaries
forming a controlled group of corporations within the meaning of Code section
1563(a) (based on total W-2 compensation plus elective 401(k) plan deferrals)
and has an annual compensation exceeding the indexed dollar limit then in effect
pursuant to Treas. Reg. § 1.409A-1(i) promulgated under Code (which is $175,000
for 2017).



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim003.jpg]
3 her “separation from service” (as defined in Code section 409A), to the extent
necessary to comply with Code section 409A, no distribution or payment of any
amount under such RSUs that is otherwise payable pursuant to this Section 1(d)
upon a separation from service shall be made before the date that is six months
after the date of the Recipient’s separation from service. In settling the RSUs
pursuant to the foregoing, the Company (or its acquirer or successor) shall have
the option (as determined by the Committee in its sole discretion) to make or
provide for a cash payment to the Recipient, in exchange for the cancellation of
the vested RSUs (or any portion thereof), in an amount equal to the product of
(A) the number of the RSU Shares under the cancelled RSUs and (B) the average
closing price of a share of Common Stock over the period ending on the date the
RSUs (or the portion thereof) become vested and starting 100 days prior to that
date. 2. Vesting. Subject to the terms and conditions of this Agreement and the
Plan and unless otherwise forfeited pursuant to section 3,4 the RSUs shall vest
(that is, the Restricted Period with respect thereto shall terminate) pursuant
to the Vesting Schedule; provided, however, that the unvested RSUs shall vest in
full during the Vesting Period on the date, (a) immediately preceding the
effective date of the Recipient’s Retirement as determined by the Committee in
relation to the RSUs: either (A) after reaching age 70 or (B) after reaching age
55 and having been employed or engaged by the Company or any Subsidiary for 15
years (provided that, if the Recipient retires after reaching age 56, for each
year after age 55, the Recipient may work one year less for the Company or any
Subsidiary, as applicable, and still be qualified for Retirement under this
sub-section (B)5), (b) immediately preceding the Recipient’s death or the
effective date of the Recipient’s Disability, or (c) immediately preceding the
effective date of the termination of the Recipient’s employment or engagement
with the Company or any Subsidiary by the Company or Subsidiary (which, whenever
used in this Agreement, includes any such entity’s successor) without Cause,6 or
by the Recipient for a Good Reason,7 in either case only in connection with or
within 24 months following a Sale Event.8 The Recipient explicitly acknowledges
and agrees that the granting or vesting of the RSUs 4 For example, pursuant to
section 3, before the Vesting Start Date, (I) if the Recipient’s employment or
engagement with the Company or any Subsidiary is terminated by the Recipient for
any reason, or (II) if the Recipient retires, dies or becomes Disabled, the RSUs
shall be forfeited in their entirety and no distribution or payment of any
amount under such RSUs shall ever be made to the Recipient. 5 For example, if
the Recipient retires at age 60 during the Vesting Period, he or she only needs
to have worked for the Company or the applicable Subsidiary for 10 years to be
qualified for retirement and receive the RSU Shares; and for example, if the
Recipient retires at age 65 during the Vesting Period, he or she only needs to
have worked for the Company or the applicable Subsidiary for 5 years to be
qualified for retirement and receive the RSU Shares. 6 “Cause” means, in
addition to any cause for termination as provided in any other applicable
written agreement between the Company, the applicable Subsidiary, or the
acquirer or successor of the Company or Subsidiary, and the Recipient, (i)
conviction of any felony, (ii) any material breach or violation by the Recipient
of any agreement to which the Recipient and the Company or the Subsidiary that
employs or engages the Recipient are parties or of any published policy or
guideline of the Company, (iii) any act (other than retirement or other
termination of employment or engagement) or omission to act by the Recipient
which may have a material and adverse effect on the business of the Company or
Subsidiary or on the Recipient’s ability to perform services for the Company or
Subsidiary, including habitual insobriety or substance abuse or the commission
of any crime, gross negligence, fraud or dishonesty with regard to the Company
or Subsidiary, or (iv) any material misconduct or neglect of duties and
responsibilities by the Recipient in connection with the business or affairs of
the Company or Subsidiary; provided, however, that the Recipient first shall
have received written notice, which shall specifically identify what the Company
or Subsidiary believes constitutes Cause, and if the breach, act, omission,
misconduct or neglect is capable of being cured, the Recipient shall have failed
to cure after 15 days following such notice. 7 A “Good Reason” means the
occurrence of any of the following events: (i) a material adverse change in the
functions, duties or responsibilities of the Recipient’s position (other than a
termination by the Company or Subsidiary) which would meaningfully reduce the
level, importance or scope of such position (provided that, a change in the
person, position and/or department to whom the Recipient is required to report
shall not by itself constitute a material adverse change in the Recipient’s
position), (ii) the relocation of the Company or Subsidiary office at which the
Recipient is principally located immediately prior to a Sale Event (the
“Original Office”) to a new location outside of the metropolitan area of the
Original Office or the failure to place the Recipient’s own office in the
Original Office (or at the office to which such office is relocated which is
within the metropolitan area of the Original Office), or (iii) a material
reduction in the Recipient’s base salary and incentive compensation opportunity
as in effect immediately prior to a Sale Event; provided, however, that, within
90 days of the incident that provides the basis for a Good Reason termination,
the Recipient shall have provided the Company or Subsidiary a written notice
specifically identifying what the Recipient believes constitutes a Good Reason,
and the Company or Subsidiary shall have failed to cure the adverse change,
relocation or compensation reduction after 30 days following such notice. 8 A
“Sale Event” shall mean (i) the sale or other disposition of all or
substantially all of the assets of the Company or the Subsidiary that employs or
engages the Recipient, including a majority or more of all outstanding stock of
the Subsidiary, on a



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim004.jpg]
4 as well as the Recipient’s holding of the RSU Shares shall be subject to all
applicable policies and guidelines of the Company, including the Company’s
compensation recovery, stock ownership, and hedging, pledging and trading
policies. 3. Forfeiture. Anything herein to the contrary notwithstanding, (a)
all RSUs that are not vested in accordance with section 2 shall terminate
immediately and be forfeited in their entirety if and at such time as (i) the
Recipient ceases to be an Employee, Outside Director or Consultant, as the case
may be, or (ii) 24 months have passed immediately following a Sale Event
(provided that, in the event the surviving or acquiring entity or the new entity
resulting from a Sale Event substitutes a similar equity award for the RSUs,
such award will continue in accordance with its own terms and conditions), and
(b) all RSUs, to the extent not theretofore settled in accordance with section
1(d), shall terminate immediately and be forfeited in their entirety when and as
provided in section 13(I) of the Plan. 4. Tax Withholding. Pursuant to section
10 of the Plan, the Company may require the Recipient to enter into an
arrangement providing for the payment in cash, Common Stock or otherwise by the
Recipient to the Company of any tax withholding obligation of the Company
arising by reason of (a) the granting or vesting of the RSUs, (b) the lapse of
any substantial risk of forfeiture to which the RSUs or the RSU Shares are
subject, or (c) the disposition of the RSUs or the RSU Shares, to the extent
such arrangement does not cause a loss of the Section 16(b) exemption pursuant
to Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended.
5. Representations and Warranties of the Company. The Company represents and
warrants to the Recipient that the RSU Shares, when issued and delivered on the
vesting of the RSUs in accordance with this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable. 6. Recipient Representations. The
Recipient represents and warrants to the Company that the Recipient has received
and read this Agreement and the Plan, that the Recipient has consulted with the
Recipient’s own legal, financial and other advisers regarding this Agreement and
the Plan to the extent that the Recipient considered necessary or appropriate,
that the Recipient fully understands and accepts all of the terms and conditions
of this Agreement and the Plan, and that the Recipient is relying solely on the
Recipient’s own advisers with respect to the tax consequences of this Agreement
and the RSUs. 7. Change in Control. Notwithstanding section 9 of the Plan, a
Change in Control shall be treated as a Sale Event with respect to the RSUs
granted hereunder. 8. Adjustments to Reflect Capital Changes. Subject to and
except as otherwise provided in section 9 of the Plan, the number and kind of
shares subject to the RSUs shall be appropriately adjusted, as the Committee may
determine pursuant to section 11 of the Plan, to reflect any stock split, stock
dividend, recapitalization, merger, consolidation, reorganization, combination,
exchange of shares, split-up, split-off, spin-off, liquidation or other similar
change in capitalization, or any distribution to common stockholders other than
normal cash dividends. 9. No Rights as Stockholder. Neither the granting or
vesting of the RSUs nor the issuance or delivery of the RSU Shares shall entitle
the Recipient, as such, or any of the Recipient’s Beneficiaries or Personal
Representative, to any rights of a stockholder of the Company, unless and until
the RSU Shares are registered on the Company’s records in the name or names of
the Recipient or the Recipient’s Beneficiaries or Personal Representative, as
the case may be, and then only with respect to such RSU Shares so registered.
consolidated basis to one or more unrelated persons or entities, (ii) a Change
in Control, or (iii) the sale or other transfer of outstanding Common Stock to
one or more unrelated persons or entities (including by way of a merger,
reorganization or consolidation in which the outstanding Common Stock are
converted into or exchanged for securities of the successor entity) where the
stockholders of the Company, immediately prior to such sale or other transfer,
would not, immediately after such sale or transfer, beneficially own shares
representing in the aggregate more than 50 percent of the voting shares of the
acquirer or surviving entity (or its ultimate parent corporation, if any). For
the purpose of sub-section (iii) of this definition, only voting shares of the
acquirer or surviving entity (or its ultimate parent, if any) received by
stockholders of the Company in exchange for Common Stock shall be counted, and
any voting shares of the acquirer or surviving entity (or its ultimate parent,
if any) already owned by stockholders of the Company prior to the transaction
shall be disregarded.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim005.jpg]
5 10. No Right to Continued Employment. Nothing in this Agreement shall confer
on the Recipient any right to continue in the employment of, or service to, the
Company or any Subsidiary or limit, interfere with or otherwise affect in any
way the right of the Company or any Subsidiary to terminate the Recipient’s
employment or service at any time. If the Award of the RSUs is in connection
with the Recipient’s performance of services as a Consultant or Outside
Director, references to employment, employee and similar terms shall be deemed
to include the performance of services as a Consultant or an Outside Director,
as the case may be; provided that no rights as an Employee shall arise by reason
of the use of such terms. 11. Regulatory Compliance. Notwithstanding anything
herein to the contrary, the issuance and delivery of the RSU Shares shall in all
events be subject to and governed by section 13(C) of the Plan. 12. Notices. Any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given and received when delivered personally, when transmitted by facsimile, one
business day after being deposited for next-day delivery with a nationally
recognized overnight delivery service, or three days after being mailed by first
class mail, charges or postage prepaid, properly addressed, if to the Company,
at its principal office in California, and, if to the Recipient, at the
Recipient’s address on the Company’s records. Either party may change such
party’s address or facsimile number from time to time by notice hereunder to the
other. 13. Entire Agreement. This Agreement and the Plan together contain the
entire agreement of the parties and supersede all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether written or
oral, between the parties, regarding the RSUs. The Recipient specifically
acknowledges and agrees that all descriptions of the RSUs in any prior letters,
memoranda or other documents provided to him or her by the Company or any
Subsidiary are hereby replaced and superseded in their entirety by this
Agreement and shall be of no further force or effect. To the extent there is any
inconsistency between the descriptions of any such documents and the terms of
this Agreement, the terms of this Agreement shall prevail. 14. Amendment. This
Agreement may be amended, modified or supplemented only by a written instrument
signed by the Recipient and the Company. 15. Assignment. The Recipient shall not
sell, assign, transfer, pledge, hypothecate or otherwise encumber or dispose of
this Agreement, any of the RSUs or any other rights hereunder, and shall not
delegate any duties hereunder, except only as may be permitted pursuant to
section 13(B) of the Plan, and any such action or transaction that may otherwise
be attempted or purported by the Recipient shall be void and of no effect. 16.
Successors. Subject to section 15, this Agreement shall bind and inure to the
benefit of the Company and the Recipient and their respective successors,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives. Nothing in this Agreement, express or implied, is intended to
confer on any other Person any right or benefit in or under this Agreement or
the Plan. 17. Separate Payments. All amounts payable in connection with the RSUs
hereunder or any other Awards granted under the Plan shall be treated as
separate payments for the purposes of Code section 409A. 18. Governing Law. This
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of Delaware. 19. Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
20. Order of Precedence and Construction. This Agreement, the RSUs and the RSU
Shares are subject to all provisions of the Plan (a copy of which is attached
hereto as Exhibit A), including the Restricted Stock Unit provisions of section
6 thereof, and are further subject to all interpretations and amendments thereto
that may from time to time be adopted pursuant to the Plan. In the event of any
inconsistency between any provision of this Agreement and any provision of the
Plan, the provision of the Plan shall govern. The headings of sections herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction or



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim006.jpg]
6 interpretation of any provision hereof. Whenever the context requires, the use
in this Agreement of the singular number shall be deemed to include the plural
and vice versa, and each gender shall be deemed to include each other gender.
References herein to sections refer to sections of this Agreement, except as
otherwise stated. The meaning of general words is not limited by specific
examples introduced by “includes”, “including”, “for example”, “such as” or
similar expressions, which shall be deemed to be followed by the phrase “without
limitation”. 21. Further Assurances. The Recipient agrees to do and perform all
acts and execute and deliver all additional documents, instruments and
agreements as the Company or the Committee may reasonably request in connection
with this Agreement. 22. Data Privacy. Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Recipient’s personal data as described in this Agreement by and
among, as applicable, Recipient’s employer, the Company, and any Subsidiary for
the exclusive purposes of implementing, administering, and managing Recipient’s
participation in the Plan. Recipient understands that the Company and the
employing Subsidiary may hold certain personal information about Recipient,
including, but not limited to, Recipient’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, and any shares of stock or directorships held in
the Company or any Subsidiary, details of all RSUs or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Recipient’s favor (“Personal Data”). Recipient understands that Personal Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these entities may be located in
Recipient’s country, or elsewhere, and that the third parties’ country may have
different data privacy laws and protections than Recipient’s country. Recipient
understands that he or she may request a list with the names and addresses of
any potential third parties in receipt of the Personal Data by contacting the
Company’s Equity Plans Administrator. Recipient authorizes the third parties to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing
Recipient’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom
Recipient may elect to deposit any RSU Shares received upon vest of the RSUs.
Recipient understands that Personal Data will be held as long as is necessary to
administer and manage Recipient’s participation in the Plan. Recipient
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Company’s Equity
Plans Administrator. Recipient understands that refusal or withdrawal of consent
may affect Recipient’s ability to realize benefits from the RSUs. For more
information on the consequences of Recipient’s refusal to consent or withdrawal
of consent, Recipient understands that he or she may contact the Company’s
Equity Plans Administrator. 23. Electronic Delivery. The Company may, in its
sole discretion, decide (a) to deliver or effect by electronic means any
documents or communications related to the RSUs granted under the Plan,
Recipient’s participation in the Plan, or future Awards that may be granted
under the Plan or (b) to request by electronic means Recipient’s consent to
participate in the Plan and other communications related to the RSUs or the
Plan. Recipient hereby consents to receive such documents and communications by
electronic delivery and, if requested, to agree to participate in the Plan and
deliver or effect such other communications through an on-line or electronic
system established and maintained by the Company or any third party designated
by the Company. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim007.jpg]
7 IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly
executed by or on behalf of the Company and the Recipient as of the Award Date.
COMPANY: SIMPSON MANUFACTURING CO., INC. By /s/Brian J. Magstadt, Chief
Financial Officer Authorized Signatory for the Compensation and Leadership
Development Committee of the Board of Directors ACCEPTANCE OF AGREEMENT: Through
the electronic submission of his or her consent to this Restricted Stock Unit
Agreement in accordance with the instructions on Morgan Stanley Smith Barney’s
StockPlan Connect website, the Recipient hereby confirms, ratifies, approves and
accepts all of the terms and conditions of this Restricted Stock Unit Agreement.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim008.jpg]
8 Exhibit A SIMPSON MANUFACTURING CO. INC. 2011 INCENTIVE PLAN Adopted April 26,
2011, and Amended and Restated April 21, 2015 SECTION 1. PURPOSE The purpose of
the Simpson Manufacturing Co., Inc. 2011 Incentive Plan is to promote the
interests of the Company and its stockholders by providing incentives to
directors, officers and employees of, and consultants to, the Company and the
Subsidiaries. Accordingly, the Company may grant to selected officers,
Employees, Consultants and Outside Directors Option Awards, Restricted Stock
Awards and RSU Awards in an effort to attract and retain qualified individuals
as employees, directors and consultants and to provide such individuals with
incentives to continue service with the Company, devote their best efforts to
the Company and improve the Company’s economic performance, thus enhancing the
value of the Company for the benefit of stockholders. This Plan amends and
restates in their entirety, and incorporates and supersedes, both the Simpson
Manufacturing Co., Inc. 1994 Stock Option Plan, as amended (the “1994 Plan”),
and the Simpson Manufacturing Co., Inc. 1995 Independent Director Stock Option
Plan, as amended (the “1995 Plan” and, together with the 1994 Plan, the “Prior
Plans”); provided that any stock option granted under the 1994 Plan or the 1995
Plan that has not been exercised in full and that has not expired or terminated
shall continue in effect in accordance with its terms and conditions and shall
continue to be subject to and governed by the 1994 Plan or the 1995 Plan,
respectively, as in effect immediately before the adoption of this Plan. SECTION
2. DEFINITIONS As used in this Plan, the following terms have the meanings
indicated: “Agreement” means an agreement, in written or electronic form,
entered into by the Company and a Recipient setting forth the terms and
conditions applicable to an Award granted under this Plan. “Award” means an
Option Award, a Restricted Stock Award or an RSU Award, in each case granted
under this Plan. “Beneficial Ownership” and “Beneficially Own” have the meanings
set forth in Rule 13d-3 under the Exchange Act. “Beneficiary” means each Person
designated as such by a Recipient or, if no designation has been made, each
Person entitled by will or the laws of descent and distribution to receive the
benefits specified under this Plan in the event of a Recipient’s death. “Board”
means the Board of Directors of the Company. “Change in Control” means the
occurrence of any one (or more) of the following events: (i) the consummation of
a consolidation or merger of the Company in which the Company is not the
surviving corporation; (ii) the consummation of a reverse merger in which the
Company is the surviving corporation but the shares of the Common Stock
outstanding immediately preceding such reverse merger are converted by virtue of
such reverse merger into other property, whether securities, cash or otherwise;
or (iii) the approval by the stockholders of the Company of a plan or proposal
for the dissolution and liquidation of the Company; provided that a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of related transactions immediately following which
the record holders of the Common Stock immediately before such transaction or
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately thereafter.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim009.jpg]
9 “Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation and Leadership Development Committee of the
Board, as from time to time constituted, or any successor committee of the Board
with similar functions, which shall consist of three or more members, each of
whom shall be an outside director as defined in the regulations issued under
Code section 162(m) and a non-employee director within the meaning of applicable
regulatory requirements, including those promulgated under Exchange Act section
16. “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, subject to adjustment pursuant to section 11 hereof. “Company” means
Simpson Manufacturing Co., Inc., a Delaware corporation, or any successor
thereto. “Consultant” means a Person that (i) renders services to the Company as
an independent contractor (and not as an Employee or Outside Director) pursuant
to a contract between such Person and the Company and (ii) is selected by the
Committee to receive an Award under this Plan. “Disability” means (i) in the
case of a Participant, determination by the Committee that he or she has become
unable to perform the functions required by his or her regular job due to
physical or mental illness or incapacity and, in connection with the grant of an
ISO, he or she is within the meaning of that term as provided in Code section
22(e)(3), and (ii) in the case of an Outside Director, determination by the
Committee that he or she is unable to attend to his or her duties and
responsibilities as a member of the Board due to physical or mental illness or
incapacity. “Employee” means a regular, full-time or part-time employee of the
Company or any Subsidiary; provided that, for purposes of determining whether
any Person may be a Participant for purposes of any grant of ISOs, the term
“Employee” shall have the meaning ascribed to such term in Code section 3401(c).
“Exercise Price” means, with respect to each share of Common Stock subject to an
Option, the price fixed by the Committee at which such share may be purchased
from the Company on the exercise of such Option. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Fair Market Value” means (i) as of
any date, the closing sale price per share of Common Stock as reported on the
Composite Tape of the New York Stock Exchange, or if there are no sales on such
day, on the next prior trading day during which a sale occurred; and (ii) in the
absence of such market for the shares of Common Stock, the fair market value per
share of Common Stock determined by the Committee in good faith (which
determination shall, to the extent applicable, be made in a manner that complies
with Code sections 422(b) and 409A). “Incentive Stock Option” or “ISO” means an
Option that is intended by the Committee to meet the requirements of Code
section 422 or any successor provision. “ISO Award” means an Award of an
Incentive Stock Option pursuant to section 9 hereof. “NQSO” means an Option
granted pursuant to this Plan that does not qualify as an Incentive Stock
Option. “NQSO Award” means an Award of an NQSO pursuant to section 7 hereof.
“Option” means the right to purchase Common Stock at an Exercise Price to be
specified and on terms to be designated by the Committee or otherwise determined
pursuant to this Plan. The Committee shall designate each Option as either an
NQSO or an Incentive Stock Option. “Option Award” means an Award of an Option
pursuant to section 7 hereof.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim010.jpg]
10 “Outside Director” means a director of the Company, who is not also an
Employee and who is selected by the Committee to receive an Award under this
Plan. “Participant” means an Employee who is selected by the Committee to
receive an Award under this Plan. “Performance Goals” means performance goals
established by the Committee from time to time. Such goals may be absolute in
their terms or measured against or in relation to other companies comparably or
otherwise situated. Such performance goals may be particular to a Participant or
the Subsidiary, division or other unit in which the Participant works or may be
based on the performance of the Company as a whole. The Performance Goals
applicable to any Award that is intended to qualify for the performance-based
exception from the tax deductibility limitations of Code section 162(m) shall be
based on one or more of (i) earnings, (ii) unit sales, sales volume or revenue,
(iii) sales growth, (iv) stock price (including comparison with various stock
A-3 market indicies), (v) return on equity, (vi) return on investment, (vii)
total return to stockholders, (viii) economic profit, (ix) debt rating, (x)
operating income, (xi) cash flows, (xii) cost targets, (xiii) return on assets
or margins or (xiv) implementation, completion or attainment of measurable
objectives with respect to (1) software development, (2) new distribution
channels, (3) customer growth targets, (4) acquisition identification and
integration, (5) manufacturing, production or inventory targets, (6) new product
introductions, (7) product quality control, (8) accounting and reporting, (9)
recruiting and maintaining personnel, or (10) compliance or regulatory program
targets. Any criteria used may be measured, as applicable, (a) in absolute
terms, (b) in relative terms (including but not limited to, the passage of time
or against other companies or financial metrics), (c) on a per share basis, (d)
against the performance of the Company as a whole or against particular
entities, segments, operating units or products of the Company or (e) on a
pre-tax or after tax basis. “Person” has the meaning ascribed to that term in
Exchange Act section 3(a)(9), as modified and used in Exchange Act sections
13(d) and 14(d), except that such term shall not include (a) the Company, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or (c) an underwriter temporarily holding securities pursuant to an
offering on behalf of the Company. “Personal Representative” means the Person or
Persons who, on the Disability or incompetence of a Recipient, shall have
acquired on behalf of the Recipient by legal proceeding or otherwise the right
to receive benefits pursuant to this Plan. “Plan” means this Simpson
Manufacturing Co., Inc. 2011 Incentive Plan. “Recipient” means a Participant, an
Outside Director or a Consultant, as appropriate. “Restricted Period” means the
period during which Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture (based on the passage of time, the achievement of
Performance Goals or the occurrence of other events, as determined by the
Committee). “Restricted Stock” means those shares of Common Stock issued
pursuant to a Restricted Stock Award, which are subject to the restrictions,
terms, and conditions set forth in the related Agreement or designated by the
Committee in accordance with this Plan. “Restricted Stock Award” means an Award
of Restricted Stock pursuant to section 6 hereof. “Restricted Stock Units” or
“RSUs” means units issued pursuant to an RSU Award, which are valued in terms of
shares of Common Stock equivalents and are subject to the restrictions, terms
and conditions set forth in the related Agreement or designated by the Committee
in accordance with this Plan. “Retirement” means (i) in the case of a
Participant, retirement from employment with the Company or any Subsidiary at
any time as described in the Simpson Manufacturing Co., Inc. Profit Sharing Plan
for Salaried Employees or in any successor plan, as from time to time in effect,
or as otherwise determined by the Committee, (ii) in the case of an Outside
Director, retirement from the Board after the date, if any, established by the
Committee



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim011.jpg]
11 as the date for mandatory retirement, as from time to time in effect, or as
otherwise determined by the Committee, and (iii) in the case of a Consultant,
such date as is determined by the Committee. “RSU Award” means an Award of
Restricted Stock Units pursuant to section 6 hereof. “Subsidiary” means a
corporation, limited liability company, partnership or other entity (i) more
than fifty percent of the outstanding voting equity securities (representing the
right to vote for the election of directors or other managing authority) are now
or hereafter owned or controlled, directly or indirectly, by the Company, or
(ii) which does not have outstanding voting equity securities (as may be the
case in a partnership, limited liability company, joint venture or
unincorporated association), but more than fifty percent of the ownership
interests of which, representing the right generally to make decisions for such
entity, is now or hereafter owned or controlled, directly or indirectly, by the
Company; provided that, for purposes of determining whether any Person may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Subsidiary” shall have the meaning ascribed to such term in Code section
424(f), as interpreted by the regulations thereunder and applicable law. “Tax
Date” means the date the withholding tax obligation arises with respect to an
Award. SECTION 3. STOCK SUBJECT TO PLAN (A) Subject to section 3(B) hereof and
to adjustment pursuant to section 11 hereof, 16,320,000 shares of Common Stock
are reserved for issuance under this Plan, any or all of which may be delivered
with respect to Option Awards, Restricted Stock Awards and RSU Awards and any or
all of which may be authorized and unissued shares or treasury shares; provided
that such 16,320,000 shares include all shares heretofore reserved for issuance
pursuant to the Prior Plans. Subject to section 3(B) hereof and to adjustment
pursuant to section 11 hereof, the following limits shall apply with respect to
Awards that are intended to qualify for the performance-based exception from the
tax deductibility limitations of Code section 162(m): (i) the maximum aggregate
number of shares of Common Stock that may be subject to Options granted in any
calendar year to any one Participant shall be 150,000 shares; and (ii) the
maximum aggregate number of Restricted Stock Awards and shares of Common Stock
issuable or deliverable under RSU Awards granted in any calendar year to any one
Participant shall be 100,000 shares. (B) Shares of Common Stock subject to
Awards under this Plan or stock options granted under the Prior Plans that are
forfeited, terminated, canceled or settled without the delivery of Common Stock
under this Plan or the Prior Plans, respectively, will again be available for
Awards under this Plan as if such Awards or grants had not been made; provided
that, notwithstanding any other provision herein to the contrary, the aggregate
number of shares of Common Stock that may be issued under this Plan shall not be
increased by (i) shares of Common Stock tendered in full or partial payment of
the Exercise Price of any Option or any stock option granted under either of the
Prior Plans, (ii) shares of Common Stock withheld by the Company or any
Subsidiary to satisfy any tax withholding obligation, or (iii) shares of Common
Stock that are repurchased by the Company. (C) Notwithstanding anything in this
section 3 to the contrary and solely for purposes of determining whether shares
are available for the grant of ISOs, the maximum aggregate number of shares that
may be granted under this Plan shall be determined without regard to any shares
restored pursuant to this section 3 that, if taken into account, would cause
this Plan to fail the requirement under Code section 422 that this Plan
designate a maximum aggregate number of shares that may be issued. SECTION 4.
ADMINISTRATION The Committee shall have exclusive authority to administer this
Plan. In addition to any implied powers and duties that may be needed to carry
out the provisions hereof, the Committee shall have all the powers vested in it
by the terms hereof, including exclusive authority to select the Recipients, to
determine the type, size and terms of any and all Awards to be made to each
Recipient, to determine the time when Awards will be granted, and to prescribe
the form, terms and conditions of any Agreement relating to any Award under this
Plan. The Committee is authorized to interpret this Plan and the Awards granted
under this Plan, to establish, amend and rescind any rules and regulations
relating to this Plan, to make any other determinations that the Committee
believes necessary or advisable for the administration hereof, and to correct
any defect or supply any omission or reconcile any



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim012.jpg]
12 inconsistency in this Plan or in any Award in the manner and to the extent
that the Committee deems desirable and consistent with the intent of this Plan.
The Committee may exercise any and all of the Committee’s rights, powers,
authority and discretion under this Plan in the Committee’s absolute and
exclusive discretion, and the Committee is authorized and empowered to grant or
give any consent, approval or authorization, make any determination or do or
perform any other act or thing conditionally or unconditionally, arbitrarily, or
inconsistently in varying or similar circumstances, without any accountability
to any Recipient, except only as otherwise expressly provided by this Plan or
any Agreement with such Recipient. Any decision, determination, direction or
other action of the Committee in the administration of this Plan shall be final,
binding and conclusive for all purposes, subject only to the further exercise of
authority of the Committee hereunder. SECTION 5. ELIGIBILITY Awards may be
granted only to Recipients; provided that no Outside Director or Consultant may
be granted an ISO Award. SECTION 6. RESTRICTED STOCK AND RESTRICTED STOCK UNIT
(RSU) AWARDS (A) Grant. Any Recipient may receive one or more Restricted Stock
Awards or RSU Awards. (B) Restricted Periods. The Restricted Period for each
Restricted Stock Award or RSU Award shall be set forth in the applicable
Agreement. Except as otherwise provided in the applicable Agreement on a
termination of employment or engagement, or pursuant to section 9 hereof in the
event of a Change in Control, each Restricted Stock Award or RSU Award shall
have such Restricted Period and be subject to such Performance Goals as the
Committee may determine. Except as otherwise provided in the applicable
Agreement or as determined by the Committee, if a Restricted Stock Award or RSU
Award is made to a Recipient whose employment or service as a director or
Consultant subsequently terminates for any reason before the lapse of all
restrictions thereon, such Restricted Stock or RSU with respect to which such
restrictions shall not have lapsed shall be forfeited to that extent by such
Recipient. (C) Certain Restricted Stock Award Provisions. (1) Stockholder
Rights. On the granting of a Restricted Stock Award, a Recipient shall be
entitled to all rights incident to ownership of Common Stock of the Company with
respect to his or her Restricted Stock, including the right to vote such shares
of Restricted Stock and to receive dividends thereon when, as and if paid in
cash or shares of Restricted Stock, as set forth in the applicable Agreement or
as determined by the Committee. Each grant of Restricted Stock may be made
without additional consideration or in consideration of a payment by such
Recipient that is less than the Fair Market Value at the date of grant. (2)
Certificates; Dividends on Restricted Stock; Restrictions on Transferability.
During the Restricted Period, each certificate representing Restricted Stock
shall be registered in the respective Recipient’s name and bear a restrictive
legend to the effect that ownership of such Restricted Stock and the enjoyment
of all rights appurtenant thereto are subject to the restrictions, terms and
conditions provided in this Plan and the applicable Agreement. Each such
certificate shall be deposited by the Recipient with the Company, together with
stock powers or other instruments of assignment, each endorsed in blank, that
will permit transfer to the Company of all or any portion of the Restricted
Stock that may be forfeited in accordance with this Plan and the applicable
Agreement. Restricted Stock shall constitute issued and outstanding shares of
Common Stock for all corporate purposes, except that: (i) no Recipient will be
entitled to delivery of a certificate representing Restricted Stock until
expiration of the restrictions applicable thereto; (ii) the Company will retain
custody of all Restricted Stock issued as a dividend or otherwise with respect
to an Award of Restricted Stock, which shall be subject to the same
restrictions, terms and conditions as are applicable to the awarded Restricted
Stock, until such time, if ever, as such Restricted Stock becomes vested, and no
Restricted Stock shall bear interest or be segregated in separate accounts;
(iii) subject to section 13(B) hereof, no Recipient shall have any right or
power to sell, assign, transfer, pledge, hypothecate, exchange, encumber or
otherwise dispose of any Restricted Stock during the applicable Restricted
Period; and (iv) unless otherwise determined and directed by the Committee, a
breach of any restriction, term or condition in this Plan or the applicable
Agreement or established by the Committee with respect to any Restricted Stock
will cause a



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim013.jpg]
13 forfeiture of such Restricted Stock, including any Restricted Stock issued as
a dividend or otherwise with respect thereto. (D) Certain Restricted Stock Unit
(RSU) Award Provisions. (1) General. Each grant of Restricted Stock Units shall
constitute an agreement by the Company to issue or deliver shares of Common
Stock or cash to the Recipient thereof following the end of the applicable
Restricted Period in consideration of the performance of services. Each such
grant of Restricted Stock Units may be made without additional consideration or
in consideration of a payment by such Recipient that is less than the Fair
Market Value at the date of grant. (2) No Stockholder Rights. A Recipient who
receives an RSU Award shall not have any rights as a stockholder with respect to
the shares of Common Stock subject to such RSUs until such time, if any, as
shares of Common Stock are delivered to such Recipient pursuant to the
applicable Agreement. (3) Payment. Unless otherwise determined by the Committee,
each Agreement relating to an RSU Award shall set forth the payment date for
such RSU Award, which date shall not be earlier than the end of the applicable
Restricted Period. Payment of earned Restricted Stock Units may be made in one
or more installments and may be made wholly in cash, wholly in shares of Common
Stock or a combination thereof, as determined by the Committee. SECTION 7.
OPTION AWARDS (A) Grant. Any Recipient may receive one or more Option Awards.
(B) Designation and Price. (1) Any Option granted under this Plan may be granted
as an ISO or as an NQSO as shall be determined by the Committee at the time of
the grant of such Option. Only Participants may be granted ISOs. Each Option
shall, as directed by the Committee, be evidenced by an Agreement, which shall
specify whether the Option is an ISO or an NQSO and shall contain such terms and
conditions as the Committee may determine in accordance with this Plan. (2)
Every ISO or NQSO shall provide for a fixed expiration date of not later than
ten years from the date that such ISO or NQSO is granted. (3) The Exercise Price
pursuant to each Option shall be fixed by the Committee at the time of the
granting of the Option, but shall not in any event be less than the Fair Market
Value on the date that such Option is granted, subject to adjustment as provided
in section 11 hereof. (C) Exercise. The Committee may provide for Options
granted under this Plan to be exercisable as a whole at any time or in part from
time to time. Shares of Common Stock to be issued on any exercise of an Option
will be issued after the Company receives (i) notice (in such form as the
Committee may require) from the holder thereof of the exercise of such Option,
and (ii) payment as provided in section 7(D) hereof of the aggregate Exercise
Price for all shares with respect to which such Option is exercised. Each such
notice and payment shall be delivered at such place and in such manner as the
Committee may specify from time to time. (D) Payment. The Exercise Price for the
shares of Common Stock issuable on the exercise of an Option shall be paid in
full at the time of such exercise either in cash or by such other means as the
Committee may approve, which may include tendering unencumbered shares of Common
Stock then owned by the Recipient exercising such Option having an aggregate
Fair Market Value at the time of such exercise equal to the aggregate Exercise
Price of the shares being purchased on such exercise or cashless exercise
through a securities broker.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim014.jpg]
14 (E) Expiration or Termination of Awards. (1) Participants. (a) Except as
otherwise provided in the applicable Agreement or as determined by the
Committee, if a Participant who holds an outstanding Option dies while employed,
during the period when such Participant, if Disabled, would be entitled to
exercise such Option, or after such Participant’s Retirement, then such Option
shall be exercisable, at any time or from time to time, before the fixed
termination date set forth in such Option, by the Beneficiaries of the decedent
for the number of shares that such Participant could have acquired on exercise
of such Option immediately before such Participant’s death. (b) Except as
otherwise provided in the applicable Agreement or as determined by the
Committee, if the employment of a Participant who holds an outstanding Option
ceases by reason of Disability at any time during the term of the Option, such
Option shall be exercisable, at any time or from time to time, before the fixed
termination date set forth in such Option, by such Participant or his or her
Personal Representative for the number of shares that such Participant could
have acquired on exercise of such Option immediately before such Participant’s
Disability. (c) Except as otherwise provided in the applicable Agreement or as
determined by the Committee, if the employment of any Participant who holds an
outstanding Option ceases by reason of Retirement, such Option shall be
exercisable, at any time or from time to time, before the fixed termination date
set forth in such Option, for the number of shares that such Participant could
have acquired on exercise of such Option immediately before such Participant’s
Retirement. (d) Notwithstanding any provision of this Plan to the contrary, any
Option may, in the discretion of the Committee or as provided in the applicable
Agreement, become exercisable, at any time or from time to time, before the
fixed termination date set forth in the Agreement relating to such Option, for
the full number of shares subject to such Option or any thereof, less such
number as shall theretofore have been acquired on exercise of such Option, from
and after the time the Participant ceases to be an Employee as a result of the
sale or other disposition by the Company or any Subsidiary of assets or property
(including shares of any Subsidiary) in respect of which such Participant shall
theretofore have been employed or as a result of which such Participant’s
continued employment is no longer required. (e) Except as otherwise provided in
subsections (a), (b), (c) and (d) of this section 7(E)(1) and sections 9(D) and
13(I) hereof, if the employment of any Participant who holds an outstanding
Option ceases, such Option shall be exercisable, at any time or from time to
time, before the earlier of the fixed termination date set forth in the
Agreement relating to such Option and the ninetieth day after the cessation of
such Participant’s employment, for the number of shares that such Participant
could have acquired on exercise of such Option immediately before the cessation
of such Participant’s employment; provided that such Option shall terminate on
and as of such earlier date. (2) Outside Directors and Consultants. (a) Except
as otherwise provided in the applicable Agreement or as determined by the
Committee, if the service of any Outside Director or Consultant who holds an
outstanding Option ceases by reason of Retirement, death or Disability, such
Option shall be exercisable, at any time or from time to time, before the fixed
termination date set forth in the Agreement relating to such Option, by such
Outside Director or Consultant, his or her Personal Representative or his or her
Beneficiaries for the number of shares that such Outside Director or Consultant
could have acquired on exercise of such Option immediately before such Outside
Director’s or Consultant’s Retirement, death or Disability. (b) Except as
otherwise provided in subsection (a) of this section 7(E)(2) and sections 9(D)
and 13(I) hereof, if the service of any Outside Director or Consultant who holds
an outstanding Option ceases, such Option shall be exercisable, at any time or
from time to time, before the earlier of the fixed termination date set forth in
the Agreement relating to such Option and the ninetieth day after the cessation
of such Outside



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim015.jpg]
15 Director’s or Consultant’s service, for the number of shares that such
Outside Director or Consultant could have acquired on exercise of such Option
immediately before the cessation of such Outside Director’s or Consultant’s
service; provided that such Option shall terminate on and as of such earlier
date. SECTION 8. CONTINUED EMPLOYMENT Nothing in this Plan, or in any Award
granted pursuant to this Plan, shall confer on any Person any right to continue
in the employment of, or service to, the Company or any Subsidiary or limit,
interfere with or otherwise affect in any way the right of the Company or any
Subsidiary to terminate any Recipient’s employment or service at any time.
SECTION 9. CHANGE IN CONTROL (A) Restricted Stock and RSU Awards. On a Change in
Control, except as otherwise provided in the applicable Agreement and subject to
compliance with Code section 409A, either: (i) the surviving or resulting
corporation or the successor to the business of the Company shall substitute
similar benefits for the Restricted Stock Awards and RSU Awards outstanding
under this Plan; or (ii) such Restricted Stock Awards or RSU Awards shall
continue in full force and effect; provided that, if such surviving or resulting
corporation or such successor refuses to substitute similar benefits for such
Restricted Stock Awards and RSU Awards and refuses to continue such Restricted
Stock Awards and RSU Awards in full force and effect, and if the nature and
terms of employment or engagement, including compensation and benefits, of the
respective Recipients will change significantly as a result of the Change in
Control, then the Restricted Period relating to each such Restricted Stock Award
or RSU Award shall terminate, and from and after such Change in Control, each
such Restricted Stock Award or RSU Award shall be free of all other restrictions
for all shares of Restricted Stock or RSUs that shall not theretofore have been
acquired under the applicable Agreement. (B) Option Awards. On a Change in
Control, except as otherwise provided in the applicable Agreements, either: (i)
the surviving or resulting corporation or the successor to the business of the
Company shall assume all Options outstanding under this Plan or shall substitute
similar options for those outstanding under this Plan, or (ii) such Options
shall continue in full force and effect; provided that, if such surviving or
resulting corporation or such successor refuses to assume or continue such
Options or to substitute similar options for those outstanding under this Plan,
and if the nature and terms of employment or engagement, including compensation
and benefits, of the respective Recipients will change significantly as a result
of the Change in Control, then each such Option shall become immediately
exercisable for the full number of shares subject to such Option or any thereof,
less such number as shall theretofore have been acquired on exercise of such
Option, and shall be terminated if not exercised before or at the time of such
Change of Control. (C) Cash-Out of Awards. In connection with a Change in
Control, notwithstanding any of the foregoing provisions of this section 9 to
the contrary, the Committee may, either pursuant to the applicable Agreement or
by resolution adopted before the Change in Control, provide that any outstanding
Award (or a portion thereof) shall, on such Change in Control, be cancelled in
exchange for payment in cash of the amount, if any, by which the aggregate Fair
Market Value of the shares of Common Stock subject to such Award exceeds the
aggregate Exercise Price therefor. SECTION 10. WITHHOLDING TAXES Federal, state
or local law may require the withholding of taxes resulting from the grant or
vesting of an Award or the exercise of an Option. The Company may permit or
require (subject to such conditions or procedures as may be established by the
Committee) any such tax withholding obligation of a Participant to be satisfied
by any of the following means, or by any combination of such means: (i) cash
payment by such Participant to the Company; (ii) withholding from the shares of
Common Stock otherwise issuable to such Participant pursuant to the vesting or
exercise of an Award of a number of shares of Common Stock having an aggregate
Fair Market Value, as of the Tax Date, sufficient to satisfy the withholding tax
obligation; or (iii) delivery by the Participant to the Company of a number of
shares of Common Stock having an aggregate Fair Market Value, as of the Tax
Date, sufficient to satisfy the withholding tax obligation arising from the
vesting or exercise of an Award. If the payment



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim016.jpg]
16 or delivery specified in clause (i) or (iii) of the preceding sentence is
required but is not paid by a Participant, the Company may refuse to issue
Common Stock to such Participant under this Plan. SECTION 11. ADJUSTMENTS ON
CHANGES IN CAPITALIZATION In the event of any change in the outstanding Common
Stock of the Company by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, exchange
of shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common stockholders other than normal
cash dividends, the number or kind of shares that may be issued under this Plan
pursuant to section 3 hereof and the number or kind of shares subject to, or the
price per share under any outstanding Award, shall be adjusted, automatically
and without notice, so that the proportionate interests of the Recipients shall
be maintained as before the occurrence of such event; provided that no
adjustment shall be made pursuant to this section 11 that would (i) cause any
Option intended to qualify as an ISO to fail to qualify as an ISO, (ii) cause an
Award that is otherwise exempt from Code section 409A to become subject to Code
section 409A, or (iii) cause an Award that is subject to Code section 409A to
fail to satisfy the requirements of Code section 409A. SECTION 12. AMENDMENT AND
TERMINATION The Committee may amend this Plan at any time or from time to time;
provided that: (i) the Committee may not, without approval by the Board,
materially increase the benefits provided to Recipients under this Plan; (ii)
any amendment with respect to Restricted Stock Awards or RSU Awards granted to
Outside Directors must be approved by the Board; and (iii) no amendment that
requires stockholder approval in order for this Plan to continue to comply with
any provision of the Exchange Act, any rule promulgated by the Securities and
Exchange Commission under the Exchange Act, any rule of the New York Stock
Exchange or any other securities exchange on which shares of Common Stock are
listed, or any other applicable law, rule or regulation, shall be effective
unless such amendment shall be approved by the requisite vote of stockholders of
the Company within the time period required under such provision. Without the
approval of the stockholders of the Company, (i) neither the Board nor the
Committee will authorize the amendment of any outstanding Option to reduce the
Exercise Price thereof, except for adjustments made pursuant to section 11
hereof, (ii) no outstanding Option will be cancelled and replaced with another
Option Award having a lower Exercise Price, or for another Award, or for cash,
except as provided in section 9 or 11 hereof, and (iii) no Option will provide
for the payment, at the time of exercise, of a cash bonus or grant or sale of
another Award; provided that this sentence is intended to prohibit, without
stockholder approval, the re-pricing of Options that have Exercise Prices above
Fair Market Value and will not be construed to limit or prohibit any adjustment
pursuant to section 9 or 11 hereof. The Committee may terminate this Plan at any
time; provided that such termination shall not affect any Awards theretofore
made or any stock options theretofore granted under either of the Prior Plans
and such Awards and stock options shall continue to be subject to all terms and
conditions of this Plan (including the second paragraph of section 1 hereof)
notwithstanding such termination. SECTION 13. MISCELLANEOUS PROVISIONS (A) No
Rights to Awards. No Person has or shall have any claim or right to be granted
an Award under this Plan. (B) Assignment and Transfer. No right or interest of
any Recipient under this Plan or in any Award may be assigned or transferred as
a whole or in part, directly or indirectly, by operation of law or otherwise
(except by will or the laws of descent and distribution), including by way of
execution, levy, garnishment, attachment, pledge or bankruptcy or in any other
manner, and no such rights or interests of any Recipient in this Plan shall be
subject to any obligation or liability of such Recipient; provided that the
Committee may determine that a Recipient’s rights and interests under this Plan
or in any Award may be made transferable by such Recipient during his or her
lifetime, subject to such conditions as the Committee may specify. Except as
provided in section 6 hereof, no Award shall entitle the Recipient thereof, as
such, or any of such Recipient’s Beneficiaries or Personal



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim017.jpg]
17 Representative, to any rights of a stockholder of the Company, unless and
until shares subject to such Award are issued to and registered on the Company’s
records in the name or names of such Recipient, Beneficiaries or Personal
Representative, as the case may be, and then only with respect to such shares.
(C) Compliance with Legal and Exchange Requirements. This Plan, the grant and
exercise of Awards hereunder, the issuance of Common Stock and other interests
hereunder, and the other obligations of the Company under this Plan and any
Agreement, shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
the Committee may determine are necessary or advisable. The Company or the
Committee may postpone the grant or exercise of any Award, the issuance or
delivery of Common Stock under any Award or any other action permitted under
this Plan to permit the Company, with reasonable diligence, to complete such
stock exchange listing or registration or qualification of such Common Stock or
other required action under any federal or state law, rule or regulation and may
require any Recipient to make such representations and furnish such information
as the Committee may consider appropriate in connection with the issuance or
delivery of Common Stock in compliance with any and all applicable laws, rules
and regulations. The Company shall not be obligated by virtue of any provision
of this Plan or any Agreement to recognize the exercise of any Award or
otherwise to sell or issue Common Stock in violation of any such law, rule or
regulation. Any postponement of the exercise or settlement of any Award under
this section 13(C) shall not extend the term of any Award. Neither the Company
nor any Subsidiary nor any director or officer of the Company shall have any
obligation or liability to any Recipient with respect to any Award (or Common
Stock issuable thereunder) that shall lapse because of any such postponement.
(D) Section 409A. Awards granted under this Plan shall be designed and
administered in a manner that they are either exempt from the application of, or
comply with, the requirements of Code section 409A. To the extent that the
Committee determines that any Award is subject to Code section 409A, the
Agreement relating to such Award shall incorporate terms and conditions
necessary to avoid the imposition on the Recipient of additional tax under Code
section 409A. Notwithstanding anything to the contrary in this Plan or any
Agreement (unless such Agreement provides otherwise with specific reference to
this section 13(D)): (i) no Award shall be granted, deferred, accelerated,
extended, paid, settled, substituted or modified under this Plan in a manner
that would result in the imposition on a Recipient of additional tax under Code
section 409A; and (ii) if an Award is subject to Code section 409A, and if the
Recipient to whom such Award is granted is a “specified employee” (as defined in
Code section 409A, with such classification to be determined in accordance with
methodology established by the Company), no distribution or payment of any
amount under such Award shall be made before a date that is six months following
the date of such Recipient’s “separation from service” (as defined in Code
section 409A) or, if earlier, the date of such Recipient’s death. The Company
intends to administer this Plan so that Awards will be exempt from, or will
comply with, the requirements of Code section 409A; provided that the Company
does not and shall not make any representation or warranty that any Award under
this Plan will qualify for favorable tax treatment under Code section 409A or
any other provision of federal, state, local or foreign law. The Company shall
not be liable to any Recipient for any tax, interest or penalties a Recipient
might owe as a result of the grant, holding, vesting, exercise or payment of any
Award. (E) Ratification and Consent. By accepting any Award under this Plan,
each Recipient and each Personal Representative or Beneficiary claiming under or
through such Recipient shall be conclusively deemed to have accepted, ratified
and consented to all of the terms and conditions of this Plan and any and all
action taken under this Plan by the Company, any Subsidiary, the Board or the
Committee. (F) Other Compensation. Nothing in this Plan shall prevent, limit or
otherwise affect the right, power and authority of the Board with respect to any
other or additional compensation arrangements. (G) Grant Date. Each Recipient
shall be deemed to have been granted an Award on the date that the Committee
grants such Award under this Plan or such later date as the Committee shall
determine at the time such grant is authorized. (H) No Fractional Shares. No
fractional shares shall be issued or delivered pursuant to this Plan or any
Award. The Committee shall determine whether cash or other property shall be
issued or paid in lieu of fractional shares or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.



--------------------------------------------------------------------------------



 
[exhibit1012formof2017sim018.jpg]
18 (I) Forfeiture Provision. Except as otherwise expressly provided by the
applicable Agreement, the Committee may require a Recipient to forfeit all
unexercised, unearned, unvested or unpaid Awards, if: (1) the Recipient, while
employed by the Company or any Subsidiary, prepares to engage or engages,
directly or indirectly, without the written consent of the Company, in any
manner or capacity, as principal, agent, partner, officer, director, employee or
otherwise, in any business or activity competitive with any business conducted
by the Company or any Subsidiary, as determined by the Committee; (2) the
Recipient performs any act or engages in any activity that the Committee
determines is materially detrimental to the best interests of the Company or any
Subsidiary; or (3) the Recipient materially breaches any agreement with or duty
to the Company or any Subsidiary, including any non-competition agreement,
non-solicitation agreement, confidentiality or non-disclosure agreement, or
assignment of inventions or ownership of works agreement, as determined by the
Committee. (J) Participants Outside the United States. Notwithstanding any
provision of this Plan to the contrary, to comply with the laws of other
countries in which the Company and the Subsidiaries operate or have Employees or
Consultants, the Committee shall have the power and authority to: (i) determine
which Subsidiaries shall be covered by this Plan; (ii) determine which Employees
or Consultants outside the United States are eligible to participate in this
Plan; (iii) modify the terms and conditions of any Award granted to Employees or
Consultants outside the United States to comply with applicable foreign laws;
(iv) modify exercise procedures and other terms and procedures, to the extent
such actions may be necessary or advisable; and (v) take any action, before or
after an Award is made, that it deems necessary or advisable to obtain approval
or comply with any government regulatory exemption or requirement; provided that
the Committee is not authorized to take any action hereunder, and no Awards
shall be granted, that would violate any applicable law. (K) Successors. All
obligations of the Company under this Plan and with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or other
event, or a sale or disposition of all or substantially all of the business or
assets of the Company, and references to the “Company” herein and in any
Agreements shall be deemed to refer to such successors. (L) Severability. If any
provision of this Plan, or the application of such provision to any Person or
circumstance, shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remainder of this Plan, or the application of such
provision to Persons or circumstances other than those to which it is held to be
invalid or unenforceable, shall not be affected thereby. (M) Construction. The
headings of the sections hereof are for convenience of reference only and are
not part of this Plan. As used herein, each gender includes each other gender,
and the singular includes the plural and vice versa, as the context may require.
Reference herein to any section includes reference to each and all subsections
of such section. For purposes of this Plan, each of the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” (N) Governing Law. This Plan shall be governed by and interpreted
and construed in accordance with the laws of the State of Delaware. SECTION 14.
EFFECTIVENESS OF THIS PLAN This Plan shall be submitted to the stockholders of
the Company for their approval at their annual meeting scheduled to be held on
April 26, 2011, or at such other annual or special meeting as the Board may
specify, or any adjournment or postponement thereof. This Plan will be effective
as of the date of its approval by the stockholders of the Company.



--------------------------------------------------------------------------------



 